12/17/2014
NORVELL, BELVIN
The Court has dismissed your
order; the sentence has been di
452 (Tex. Crim. App. 2010).

                                                       Abel Acosta, Clerk

                            BELVIN NORVELL
                                             1810725
                                                             U TF      i
                                                                       I
                                                                       !..
                                                                        !
                                                                       lI